PeaRSON, C. J.
The plaintiff is a Iona fide holder ox a bond issued by the Commissioners of the town of Beaufort. The £* case agreed ” sets out no fact upon which a recovery can be resisted.
The town issued its bonds, received the value thereof in stock of the Company, and the town cannot, as against a bona *321fide bolder of oné of its bonds, be beard to allege that tbe bond is void, by reason of the fact that the consent of the voters of the town had not been duly ascertained.
Indeed, we incline to the opinion, that the construction contended for, to wit: there must be a majority of all the voters of said town qualified to vote for Commissioners is too narrow, for the act goes on to provide, l£ whose sense of subscribing a proposed amount shall be previously ascertained by opening a poll for that purpose, after advertisement,” &c. The meaning of which is, that all of the voters of the town who do not choose to attend at the poll, are to be taken as assenting to the result of the election according to the votes actually polledt. This is the usual course. The Commissioners acted upon it;, and issued the bonds. If the intention was to add a further' restriction, there ought to have been an express proviso that' the assent of the voters of the town can only be given by- a vote of a majority of all of the voters of the town to be actually polled.
Here the assent of the voters of the town is left to be aseer^. tained by opening a poll after due advertisement; &c., which of course is left to depend upon the majority of the Votes cast at> such election.
No error.
Pee Cueiam. Judgment affirmed,